IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

FRANK D. MCCOLLUM, I],
(TDCJ No. 2021347),

Petitioner,

Vv, No, 3:19-ev-1074-8

LORIE DAVIS, Director
Texas Department of Criminal Justice
Correctional Institutions Division,

C73 0G 09 OO 02 0G) C8 60 roo oo

Respondent.
ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE
JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY
The United States Magistrate Judge made findings, conclusions, and a
recommendation 1n this case. An objection was filed by Petitioner. The District Court
reviewed de novo those portions of the proposed findings, conclusions, and
recommendation to which objection was made, and reviewed the remaining proposed
findings, conclusions, and recommendation for plain error. Finding no error, the
Court ACCEPTS the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge.
Considering the record in this case and pursuant to Federal Rule of Appellate
Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings,

and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court

adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions,
and Recommendation filed in this case in support of its finding that Petitioner has
failed to show that reasonable jurists would find “it debatable whether the petition
states a valid claim of the denial of a constitutional right” and “debatable whether
[this Court] was correct in its procedural ruling” — that Petitioner’s habeas
application is barred by the statute of limitations. Slack v. McDaniel, 529 U.S. 473,
484 (2000).!

In the event that Petitioner will file a notice of appeal, he must either pay the
appellate filing fee ($505.00) or move for leave to proceed in forma pauperis on appeal.

| 7.
SO ORDERED this 2 day of August, 2019.

i

UNITED STATES DISTRICT JUDGE

 

 

1 Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on
December 1, 2009, reads as follows:

(a) Certificate of Appealability. The district court must issue or deny a
certificate of appealability when it enters a final order adverse to the applicant. Before
entering the final order, the court may direct the parties to submit arguments on whether a
certificate should issue. If the court issues a certificate, the court must state the specific issue
or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
certificate, the parties may not appeal the denial but may seek a certificate from the court of
appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does
not extend the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time
to appeal an order entered under these rules. A timely notice of appeal must be filed even if
the district court issues a certificate of appealability.

2

 
